United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1585
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Rafael Garcia-Zuniga, also known as   *
Robert Farias, also known as Zuniga   *      [UNPUBLISHED]
Erasmo Rodriguez,                     *
                                      *
            Appellant.                *
                                 ___________

                          Submitted: June 11, 2002
                              Filed: June 20, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Rafael Garcia-Zuniga pleaded guilty to re-entering the United States illegally
after deportation, following his conviction for an aggravated felony, in violation of
8 U.S.C. § 1326 (a) and (b). The district court1 departed upward, finding that Garcia-
Zuniga’s criminal history was underrepresented, and sentenced him to 68 months
imprisonment and 2 years supervised release. On appeal, counsel has moved to


      1
       The HONORABLE MARK W. BENNETT, Chief Judge, United States
District Court for the Northern District of Iowa.
withdraw under Anders v. California, 386 U.S. 738 (1967), and has filed a brief
arguing that the district court erred in departing upward.

       The district court did not abuse its discretion by departing upward. See United
States v. Levi, 229 F.3d 667, 679 (8th Cir. 2000). It properly considered Garcia-
Zuniga’s past charged and uncharged conduct, as outlined in the unobjected-to
presentence report. See U.S.S.G. § 4A1.3; Levi, 229 F.3d at 679; United States v.
Beatty, 9 F.3d 686, 690 (8th Cir. 1993); United States v. Davila, 964 F.3d 778, 784-
85 (8th Cir.), cert. denied, 506 U.S. 964 (1992). Further, following our independent
review, see Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-